IN THE SUPREME COURT OF THE STATE OF NEVADA


                PILAR ENRIQUE ARBALLO-OLIVAS,                           No. 83814
                INDIVIDUALLY,

                              vs.
                                  Appellant,                                         E
                AMY MARIE AINSWORTH,
                                                                              AUG i9 2022
                                  Res • ondent.
                                                                            ELIZABETh A. BROWN
                                                                         CLERK OF SUDREM.F. COURT
                                                                         BY     •
                                                                              DEPUTY CLERK


                                     ORDER DISMISSING APPEAL

                            This is an appeal from a judgment entered upon an arbitration
                award. Eighth Judicial District Court, Clark County; Michael A. Cherry,
                Judge.
                            This appeal was docketed in this court on November 19, 2021.
                After the parties failed to reach a settlement, this court issued an order
                reinstating the deadlines for filing documents. Pursuant to that order, the
                transcript request form was due to be filed by February 22, 2022, and the
                opening brief and appendix were due to be filed by May 9, 2022. Appellant
                failed to timely file the documents. Accordingly, on July 6, 2022, this court
                entered an order directing appellant to file and serve either a transcript
                request form or certificate of no transcript request and the opening brief
                and appendix within 7 days. The order cautioned that failure to comply
                timely could result in dismissal of this appeal. To date, appellant has failed
                to file the documents or otherwise communicate with this court.
                            On July 28, 2022, respondent filed a motion to dismiss this
                appeal based on appellant's failure to file the missing documents. On that
                same date, the motion was served electronically upon appellant's counsel.
                Appellant has not responded to the motion to dismiss. This court concludes

SUPREME COUHT
      Or
   NEVADA

  19-17A
                                                                               Foster v.
                that appellant concedes the merit of respondent's motion. See
                                                                                    this
                Dingwall, 126 Nev. 56, 66, 227 P.3d 1042, 1049 (2010) (stating that
                                                                                  that the
                court may construe the failure to oppose a motion as an admission
                                                                                      ned
                motion is meritorious). Further, it appears that appellant has abando
                                                                                 court
                this appeal. Respondent's motion to dismiss is granted, and this
                            ORDERS this appeal DISMISSED.




                                                                                 J.
                                                  Silver



                                                  Cadish


                                                                                  CJ

                                                   Pickering




                cc:   Chief Judge, The Eighth Judicial District Court
                      Hon. Michael A. Cherry, Senior Justice
                      Janet Trost, Settlement Judge
                      Desert Ridge Legal Group
                      Adam S. Kutner
                      The702Firm
                      Eighth District Court Clerk




SUPREME COURT
       OF
   NEVADA
                                                     2
  I ,M7A